PER CURIAM.
We grant this petition for writ of prohibition and quash the trial court’s order denying petitioner Alan Scott McPherson’s motion to disqualify. Disqualification is warranted because the circuit court order takes issue with the facts alleged in the motion to disqualify. Fla. R. Jud. Admin. 2.330(f). Though the motion was legally insufficient, the comments on the validity of the grounds created an independent basis for disqualification. Dominguez v. State, 944 So.2d 1052 (Fla. 4th DCA 2006); City of Hollywood v. Witt, 868 So.2d 1214 (Fla. 4th DCA 2004). As in Dominguez, we withhold issuance of the writ, trusting that the trial court will act in conformity with this opinion.

Petition Granted.

STEVENSON, LEVINE and KLINGENSMITH, JJ., concur.